Case 6:19-mc-00025-CEM-GJK Document 21 Filed 05/31/19 Page 1 of 10 PageID 406



                 IN THE UNITED STATES DISTRICT COURT, IN AND FOR
                         THE MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

 AMERICAN CLAIMS MANAGEMENT,
 INC.,
                                                      Misc. Action. 6:19-MC-00025-CEM-GJK
                Plaintiff and Counterclaim
                Defendant,                            Underlying Case Pending in the United
                                                      States District Court for the Southern District
        v.
                                                      of California
 ALLIED WORLD SURPLUS LINES
 INSURANCE COMPANY (fka Darwin                        Case No.: 18-CV-0925 JLS (MSB)
 Select Insurance Company),
                                                      ORAL ARGUMENT REQUESTED
                Defendant and
                Counterclaimant.
                                               /

    REPLY IN SUPPORT OF MARK E. KING’S MOTION TO QUASH NON-PARTY
      DEPOSITION SUBPOENA AND/OR MOTION FOR PROTECTIVE ORDER

        In accordance with the Court’s order dated May 24, 2019 (Dkt. 20), non-party Mark E.

 King (“Mr. King”) respectfully submits this Reply addressing the inaccuracies made in Allied

 World Surplus Lines Insurance Company’s (“Allied World”) opposition dated May 1, 2019. Dkt.

 12. Allied World’s claims about Mr. King’s role and material involvement in the underlying

 matter are false. Even if there were any truth to Allied World’s claims (there is not), they are

 wholly immaterial because this case is not about Mr. King—it is about Allied World’s breach of

 its duties to its insured, American Claims Management, Inc. (“ACM”). Simply put, Mr. King’s

 actions as counsel on behalf of ACM and ACM’s parent company, Brown & Brown, have no

 probative value in the case, and any relevant, non-duplicative information Mr. King could

 possibly provide at deposition would unquestionably be privileged. Mr. King’s motion to quash

 the subpoena and/or for a protective order should be granted, and Mr. King should be awarded

 his reasonable attorneys’ fees and costs under Rule 45(d)(1) and Rule 37(a)(5).
Case 6:19-mc-00025-CEM-GJK Document 21 Filed 05/31/19 Page 2 of 10 PageID 407



 I.     ALLIED WORLD MISREPRESENTS MR. KING’S INVOLVEMENT IN THIS CASE

        Allied World attempts to paint a picture of Mr. King as “in charge” of ACM’s defense in

 the underlying lawsuit, and a key figure in dealing with the QBE claim. This is not true. ACM

 tendered the QBE claim to Allied World, ACM’s insurer, well before Brown & Brown had even

 acquired Arrowhead General Insurance Agency, Inc. (“Arrowhead”) or Arrowhead’s subsidiary,

 ACM. See Declaration or Mark King (“King Decl.”) ¶¶ 8–9. Further, the relevant insurance

 policy provides that it is Allied World, and not ACM, that “has the right and duty to defend any

 Claim . . .    under the Policy.” 1 See Supplemental Declaration of William V. O’Connor

 (“O’Connor Sup. Decl.”), Ex. I. ACM cannot unreasonably withhold its consent to settle, but

 Allied World has the express “right to make investigations and conduct negotiations, and . . .

 enter into such settlement of any Claim as [Allied World] deems appropriate.” See id.

 Accordingly, once ACM made its claim under the policy, Allied World was “in charge” of the

 claim as Allied World alone had the duty to defend ACM—not ACM, and certainly not Brown

 & Brown. Allied World’s central theme that Mr. King had authority to settle the QBE claim on

 ACM’s behalf is therefore factually inaccurate, legally wrong, and should not be credited.

        Allied World’s repeated claims that Mr. King was controlling ACM’s conduct or

 otherwise involved in the day-to-day handling of the QBE dispute are also false. Allied World

 concedes that ACM identified Robert Schraner (Arrowhead’s former general counsel) and

 Robert Bowling (an in-house attorney at Brown & Brown) in its Rule 26 disclosures as having

 responsibility for the day-to-day handling of the litigation, not Mr. King. Opp. at 4-5; see

 Declaration of William V. O’Connor (“O’Connor Decl.”), Ex. F. This has since been confirmed


 1
  This duty is also established under California law, and is non-delegable. See, e.g., Travelers v.
 Lesher, 187 Cal. App. 3d 169, 188 (1986) (“[A]n insurer’s duty to defend includes a duty to
 negotiate and evaluate settlement offers.”), disapproved of on other grounds in Buss v. Sup. Ct.,
 16 Cal. 4th 35 (1997).



                                                -2-
Case 6:19-mc-00025-CEM-GJK Document 21 Filed 05/31/19 Page 3 of 10 PageID 408



 by multiple witnesses in this case, and cannot reasonably be disputed. O’Connor Sup. Decl. Ex. J

 (“Q. Did you work with [Mark King] with respect to the arbitration brought by QBE? A. No.”);

 id. Ex. K (“I believe [Mr. Bowling] was the primary person supervising the matter for Brown &
                  2
 Brown, ACM.”).

        Allied World cites to a March 11, 2014 email from Mr. Schraner as supposed proof that

 Mr. King “was monitoring and controlling the handling of this claim,” but Mr. Schraner’s email

 reflects nothing of the sort. See Opp. at 5. At most, it suggests that Mr. Schraner informed Mr.

 King of a proposed pre-litigation strategy, consistent with Mr. King’s supervisory role as the

 head of Brown & Brown’s litigation department. See King Decl. ¶¶ 3–4. Mr. King is not even

 copied on the email chain. 3 See Declaration of Guyon Knight (“Knight Decl.”), Ex. J. Any claim

 that this establishes Mr. King’s day-to-day involvement in the QBE dispute is absurd.

        Allied World’s suggestion that Mr. King later “took over the claim from Schraner” is also

 wrong. Opp. at 6. Allied World’s only proffered support for this misstatement is a March 24,

 2015 email in which Mr. Schraner suggests that after his last day at Arrowhead, Allied World’s

 contact should be with Mr. King. Knight Decl. ¶ 4, Ex. B. But as Allied World well knows, Mr.

 Bowling assumed day-to-day responsibilities for the QBE matter after Mr. Schraner left, not Mr.

 King. 4 See O’Connor Sup. Decl. Exs. J, K. Further, it cannot be disputed any communications

 from Mr. Bowling to Mr. King regarding the underlying matter would be entirely privileged.




 2
   Indeed, Allied World’s principal witness, claims adjuster Brett Arruda, does not mention Mr.
 King’s name even once in more than 300 pages of deposition testimony. See O’Connor Sup.
 Decl. ¶ 6. Nor is Mr. King mentioned anywhere in the deposition transcript of Kimberly
 Ashmore, Allied World’s coverage/monitoring counsel. See id. ¶ 7.
 3
   Allied World’s claims that Mr. King was “controlling the handling [of the QBE] claim” is also
 false. Mr. King is not a “claims handler,” and does not “adjust” claims. See King Decl. ¶ 4.
 4
    During a recent meet and confer effort, Allied World’s counsel Guyon Knight again
 acknowledged this fact, stating: “I understand that Mr. Bowling at Brown and Brown was



                                               -3-
Case 6:19-mc-00025-CEM-GJK Document 21 Filed 05/31/19 Page 4 of 10 PageID 409



        While Allied World contends that Mr. King subsequently took “an active role in directing

 communications with QBE” (Opp. at 6), and suggests that Mr. King somehow put Brown &

 Brown’s business interests ahead of Allied World’s proper handling of the QBE claim, Allied

 World fails to identify any of these supposed communications—even though the parties have

 produced more than 39,000 documents in this matter, and Allied World has subpoenaed QBE for

 information three times. 5 See O’Connor Sup. Decl. ¶ 8, Exs. N–P. Mr. King’s high-level

 observation in the April 24, 2015 correspondence with Mr. Alan Jampol that Mr. Jampol’s plan

 for ACM to take the offensive against QBE was not well thought out because it “does not protect

 ACM against the multi-million dollar lawsuit” by QBE, and “guarantees that B&B’s other

 entities who deal with QBE will be affected” merely reflects Mr. King carrying out his role in

 acting as counsel to protect the best interests of ACM and its parent Brown & Brown. 6 Knight

 Decl. Ex. C. Nor does Mr. King’s later comment to Mr. Jampol that ACM is entitled to

 communicate directly with QBE—with whom ACM had a business relationship—without Allied

 World’s approval (id., Ex. E), or Mr. King’s reference to a possible phone call with QBE’s in-

 house counsel (id., Ex. F), establish that Mr. King, “and [Mr. King] alone” was making decisions




 managing the underlying disputes on behalf of ACM for a good period of time.” See O’Connor
 Sup. Decl. ¶ 5, Ex. L.
 5
   Allied World contends that Peter Klee’s deposition testimony establishes that Mr. King
 “remains in control of ACM’s conduct,” but Allied World knows full well that Mr. Klee has no
 personal knowledge of Mr. King’s day-to-day activities. Opp. at 9. In any event, any
 communications between Mr. King and QBE are not relevant to this dispute because, as set forth
 above, it was Allied World’s duty as ACM’s insurer to settle QBE’s claim against ACM—not
 Brown & Brown’s (and certainly not Mr. King’s). See O’Connor Sup. Decl. Ex. I.
 6
   Allied World also cites to a lone email sent by ACM’s CEO Scott Marshall indicating that an
 early response to QBE should be “Mark King and AWAC’s call” as the insurance deductible
 being paid by ACM on the claim “will be eaten up pretty quickly,” but this in no way shows that
 Mr. King “was in charge of this claim.” Opp. at 7; Knight Decl. Ex. D. Mr. Knight attempts to
 connect dots that cannot be connected.



                                               -4-
Case 6:19-mc-00025-CEM-GJK Document 21 Filed 05/31/19 Page 5 of 10 PageID 410



 for ACM. Opp. at 8. Again, it was Allied World’s sole duty to defend and settle the QBE claim,

 not Brown & Brown’s or ACM’s.

        Finally, Allied World’s preposterous claim that Mr. King “is the only witness with

 knowledge of the facts that led ACM to presume that Jampol was not representing” ACM’s

 interests is clearly wrong. Opp. at 9. ACM’s allegations concerning Allied World’s control of

 Mr. Jampol are not based on Mr. King’s knowledge, and Mr. King’s reasoning for firing Mr.

 Jampol is clearly privileged. 7 See O’Connor Supp. Decl. Ex. I. In any event, Allied World has

 not yet deposed Mr. Schraner or Mr. Bowling, even though witnesses have repeatedly confirmed

 that they shouldered the day-to-day responsibility for monitoring the litigation. See O’Connor

 Sup. Decl. Exs. J, K. Allied World is also seeking 30(b)(6) testimony from ACM on a wide

 variety of topics, including “Jampol Zimet’s retention and representation in connection with” the

 litigation. See O’Connor Decl., Ex. G. Mr. King is not the only source of information on this

 topic, and any information he could provide is privileged.

 II.    ALLIED WORLD FAILS TO MEET ITS BURDEN TO SHOW THAT DEPOSING ACM’S
        COUNSEL IS APPROPRIATE UNDER THE WIDELY-ACCEPTED SHELTON TEST

        Even if any of Allied World’s misrepresentations were true, Allied World still cannot

 meet its burden to show that a deposition of ACM’s counsel is warranted under the Shelton test.

 To do so Allied World would need to show that “(1) no other means exist to obtain the

 information [other] than to depose opposing counsel; (2) the information sought is relevant and

 non privileged; and (3) the information is crucial to the preparation of the case.” Shelton v. Am.

 Motors Corp., 805 F.2d 1323, 1327 (8th Cir. 1986). Allied World fails to meet this high bar, and

 the subpoena must be quashed and/or a protective order entered.
 7
  In addition to being privileged, Mr. King’s reasoning for firing Mr. Jampol is totally irrelevant
 because Allied World itself came to the conclusion that Mr. Jampol had committed malpractice,
 and sought to preserve a malpractice claim against him. See O’Connor Sup. ¶ 7, Decl. Ex. M.
 There is nothing to be gained by a deposition of Mr. King on this point.



                                                -5-
Case 6:19-mc-00025-CEM-GJK Document 21 Filed 05/31/19 Page 6 of 10 PageID 411



        First, Allied World identifies only two instances of information that can supposedly only

 be obtained by Mr. King: (1) information “show[ing] that Jampol was representing Allied

 World’s interests rather than ACM’s;” and (2) information regarding “all of the people at QBE

 [Mr. King] spoke with about his claim.” Opp. at 18. Again, ACM has never alleged that Mr.

 Jampol’s failure to represent ACM’s interests depends on facts known by Mr. King. See Supp.

 O’Connor Decl., Ex. I. To the extent Mr. King had any interactions with Mr. Jampol, they are

 reflected in the voluminous documentary evidence produced in this matter, and were examined

 during Allied World’s deposition of Mr. Jampol on May 15, 2019. See O’Connor Sup. Decl. ¶¶

 9–10, Ex. Q.

        In any event, Allied World cannot contend that Mr. King is the only source for this

 supposed information when Allied world has not yet deposed Mr. Schraner and Mr. Bowling—

 both of whom were actually involved in the day-to-day monitoring of the QBE litigation. See

 O’Connor Sup. Decl. ¶ 11. Allied World’s claim that information regarding Mr. King’s contacts

 with QBE can only be obtained from Mr. King is similarly defective. Opp. at 18. Allied World

 admits that it could subpoena QBE regarding its communications with Mr. King, if necessary. 8

 See Opp. at 3. Further, Mr. King’s contacts with QBE have no probative value on the dispositive

 issue in the case—Allied World’s failure to act in best interests of its insured, ACM. Allied

 World thus cannot demonstrate that “no other means” exist to obtain the information it

 supposedly seeks, and the subpoena must be quashed. See Shelton, 805 F.2d at 1327.

        Second, even if no other means existed to obtain this information, Allied World fails to

 make any showing that Mr. King could provide relevant and non-privileged testimony on these




 8
  QBE was a party to the underlying matter, it would thus be more fitting to exhaust that source
 before deposing ACM’s litigation counsel.



                                               -6-
Case 6:19-mc-00025-CEM-GJK Document 21 Filed 05/31/19 Page 7 of 10 PageID 412



 topics. 9 While Allied World vaguely refers to “[t]estimony about communications between ACM

 and QBE,” not all communications between ACM and QBE are relevant to the dispute, as both

 ACM and Brown & Brown have ongoing business relationships with QBE. Opp. at 18. Further,

 to the extent Allied World references a variety of supposed actions taken by Mr. King regarding

 Mr. Jampol, Allied World makes no argument as to what non-privileged information Mr. King

 could provide, or how such information would be remotely relevant to Allied World’s duties to

 ACM. It is undisputed that Mr. King was acting as Brown & Brown’s counsel in the underlying

 matter. Allied World cannot satisfy the second prong.

        Finally, Allied World makes no showing that any information supposedly unique to Mr.

 King, that is also relevant and non-privileged, is “crucial to the preparation of this case.” Shelton,

 805 F.2d at 1327; see Opp. at 19. To date, the parties have exchanged more than 39,000

 documents in this matter, not including some 1,800 documents produced by Mr. Jampol. See

 O’Connor Sup. Decl. ¶ 10. Both parties have deposed Mr. Jampol, and Allied World has not yet

 deposed Messrs. Schraner and Bowling, who were involved in the day-to-day monitoring of the

 underlying litigation. See id. ¶¶ 9, 11. Under these circumstances, Allied World cannot meet its

 burden to show that it satisfies the Shelton test and that its needs “outweigh the dangers of

 deposing [ACM’s] attorney.” See Finster v. U.S. Bank Nat’l Ass’n, 2016 WL 11110214 at *2

 (M.D. Fla. Oct. 31, 2016).

 III.   ALLIED WORLD FAILS TO IDENTIFY ANY VALID GROUNDS FOR DEPOSING MR. KING

        Allied World attempts to distract from the high bar it faces in seeking to depose ACM’s

 current litigation counsel—something no party has attempted in this litigation to date—by
 9
   Allied World attempts to muddy the analysis and redefine this prong as an inquiry into whether
 Mr. King has any potentially relevant, non-privileged information at all, but the Shelton test is
 conjunctive, not disjunctive (i.e., Allied World must show that the information for which “no
 other means exist to obtain the information [other] than to depose opposing counsel” is also
 relevant, non-privileged, and crucial to the case). See Shelton, 805 F.2d at 1327.



                                                  -7-
Case 6:19-mc-00025-CEM-GJK Document 21 Filed 05/31/19 Page 8 of 10 PageID 413



 arguing that Shelton does not apply because Mr. King recently sought pro hac vice admission to

 the Southern District, and questioning him would not expose ACM’s litigation strategy. 10 Not so.

 Mr. King’s pro hac vice status is not dispositive as to Mr. King’s status as litigation counsel to

 ACM—a subsidiary of Brown & Brown. 11 See King Decl. ¶¶ 8, 12. Further, the supposedly non-

 privileged facts Allied World seeks to elicit, including Mr. King’s alleged handling of the case,

 the decision to fire Jampol, and the April 2017 arbitration, are all inextricably intertwined with

 the present dispute, and would all necessarily touch upon privileged matters or ACM’s litigation

 strategy. See O’Connor Sup. Decl. Ex. I. Again, unlike all other counsel being deposed in this

 case, Mr. King had no involvement in the day-to-day handling of the underlying litigation, and

 had no duty to settle the case on behalf of ACM. See Mot. at 7–8. That was solely Allied

 World’s responsibility.

        Allied World’s reliance on Travelers v. Richard McKenzie & Sons, 2018 WL 3391267

 (M.D. Fla. Mar. 14, 2018) is misplaced. Opp. at 17. Judge Tuite ultimately permitted limited

 depositions of two active litigation counsel in that matter (one for each separately represented

 party), but the Court’s determination was expressly limited by “the circumstances in this case,”

 namely that it was undisputed that the subpoenaed counsel negotiated the Coblentz agreement at

 issue, and therefore were uniquely positioned to speak to the requirement that “the settlement

 10
    Allied World’s claim that ACM has failed “to inform this Court of the current state of the
 relevant law in this district” (Opp. at 15), is false. Allied World’s cited authority itself expressly
 applies the principles of “the Eighth Circuit’s seminal decision in Shelton,” which is widely
 applied “in this District and elsewhere” to protect against unnecessary and harassing depositions
 of counsel. Travelers Indem. Co. of Connecticut v. Richard McKenzie & Sons, Inc., 2018 WL
 3391267, at *7 (M.D. Fla. Mar. 14, 2018).
 11
    Nor does Mr. King’s pro hac vice status in the Southern District present “exceptional
 circumstances” warranting a transfer of the motion. See Inter-Am. Dev. Bank v. Venti S.A., 2016
 WL 5786982, at *2 (S.D. Fla. Oct. 4, 2016) (“The prime concern should be avoiding burdens on
 local nonparties subject to subpoenas, and it should not be assumed that the issuing court is in a
 superior position to resolve subpoena–related motions.”) (quoting Advisory Committee notes).
 Mr. King works and resides in Florida, and this dispute is properly before this Court.



                                                  -8-
Case 6:19-mc-00025-CEM-GJK Document 21 Filed 05/31/19 Page 9 of 10 PageID 414



 was objectively reasonable and made in good faith,” and that counsel could do so without

 revealing protected litigation strategy. 12 Id. at *2, *7. As set forth above, Allied World fails to

 identify any similarly unique information that can only be provided by Mr. King in this action.13

 Further, Allied World omits that the motion in Travelers was granted in part because “deposing

 two attorneys from the same firm regarding the same matter is duplicative and unnecessary.” Id.

 at *8. The same is true here. Even if it were permissible to depose Mr. King, Allied World has

 not yet deposed Messrs. Schraner and Bowling, who had day-to-day responsibility for overseeing

 the underlying litigation. Mr. King’s deposition is completely unnecessary and must be quashed

 for this reason as well.

 IV.    MR. KING IS ENTITLED TO REASONABLE ATTORNEYS’ FEES INCURRED IN OPPOSING
        ALLIED WORLD’S UNREASONABLE AND HARASSING SUBPOENA

        Allied World and its attorneys have a duty to “take reasonable steps to avoid imposing

 undue burden or expense.” See Fed. R. Civ. P. 45(d)(1); see also id. at 26(c)(3). Allied World

 still refuses to specify what information it is seeking from Mr. King and why that information

 cannot be obtained from others. See O’Connor Decl. ¶ 2. There is no legitimate basis for seeking

 to depose ACM’s counsel in this matter, and Mr. King should be awarded his reasonable

 attorneys’ fees. Narcoossee Acquisitions, LLC v. Kohl's Dep't Stores, Inc., 2014 WL 4279073, at

 *3 (M.D. Fla. Aug. 28, 2014); Utopia Provider Sys., Inc., 2008 WL 11395484, at *7-8.

 V.     ALLIED WORLD’S REQUEST FOR ATTORNEYS’ FEES SHOULD BE DENIED




 12
    “In a traditional Coblentz agreement, the insured enters into a consent judgment establishing
 its liability and fixing damages; and assigns any cause of action it has against its insurer to the
 claimant.” Travelers, 2018 WL 3391267 at *2. Depositions of counsel in such cases are “not
 uncommon.” Id. at *6.
 13
    Notably—unlike Mr. King—the subpoenaed counsel in Travelers were also identified in Rule
 26 initial disclosures. Messrs. Schraner and Bowling, were both listed as part of ACM’s Rule 26
 disclosures, but Mr. King was not.



                                                 -9-
Case 6:19-mc-00025-CEM-GJK Document 21 Filed 05/31/19 Page 10 of 10 PageID 415



        While Allied World half-heartedly argues that it should be awarded its attorneys’ fees

 incurred in responding to this motion, Rule 37 fees are not permissible if Mr. King’s motion was

 “substantially justified or other circumstances make an award of expenses unjust.” Fed. R. Civ.

 P. 37(a)(5)(B); see Neumont v. Monroe Cty., Fla., 225 F.R.D. 266, 268 (S.D. Fla. 2004)

 (“[R]esistance to discovery is ‘substantially justified’ if ‘there is a genuine dispute.’”) (quoting

 Pierce v. Underwood, 487 U.S. 552 (1988)). Mr. King’s motion raises a genuine dispute, as

 evidenced by Allied World’s lengthy submission in opposition, and Allied World’s request

 should be denied.

 VI.    CONCLUSION

        For the reasons set forth above, Mr. King respectfully requests that the Court quash the

 subpoena and/or enter a protective order and award the reasonable attorneys’ fees and costs

 incurred in filing this motion and opposing the subpoena.

        Dated this 31st day of May, 2019.
                                                        Respectfully Submitted,

                                                        /s/ Lawrence P. Ingram
                                                        Lawrence P. Ingram FBN: 855510
                                                        Melissa B. Murphy FBN: 70071
                                                        Freeborn & Peters LLP
                                                        201 North Franklin Street, Suite 3550
                                                        Tampa, FL 33602
                                                        Telephone: (813) 488-2920
                                                        Email: lingram@freeborn.com
                                                               mmurphy@freeborn.com
                                                               pgeer@freeborn.com
                                                               mbennett@freeborn.com
                                                        Counsel for Non-Party Mark E. King

                                  CERTIFICATE OF SERVICE

        I hereby certify that on May 31, 2019, the foregoing was filed using the Court’s CM/ECF

 system which will send electronic notice of filing to all counsel of record.

                                                        /s/ Lawrence P. Ingram



                                                 -10-
